          Case 3:18-cv-05106-BHS Document 95 Filed 11/11/19 Page 1 of 7



 1
                                              THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5                       WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA
 6

 7   MADELEINE GARZA, an individual,
                                               No. 3:18-cv-05106-BHS
 8                            Plaintiff,

 9        vs.                                  PLAINTIFF’S MEMORANDUM
                                               REGARDING JURY INSTRUCTIONS
10   NATIONAL RAILROAD PASSENGER
     CORPORATION d/b/a AMTRAK,
11
                            Defendant.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFF’S MEMORANDUM REGARDING DR.
     AMIR MATITYAHU’S OPINIONS ON OBSTETRIC
     ISSUES                                                      A Professional Limited Liability Company

                                                          911 Pacific Avenue, Suite 200
     3:18-cv-05106-BHS                                         Tacoma, WA 98402
                                                     Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                  www.pcvalaw.com
                  Case 3:18-cv-05106-BHS Document 95 Filed 11/11/19 Page 2 of 7



 1                Plaintiff Madeleine Garza respectfully offers this memorandum to assist the Court in
 2   narrowing the remaining issues with respect to the proposed jury instructions.
 3
                  1. Parties’ Joint Proposed Jury Instructions
 4
                  Plaintiff has reviewed the Parties’ Joint Proposed Jury Instructions1 against the Court’s
 5
     Final Instructions to the Jury2 in Wilmotte / Skyllingstad v. Nat’l R.R. Passenger Corporation,
 6

 7
     d/b/a Amtrak, No. 2:18-cv-00086-BHS. Plaintiff confirmed that all nineteen of the Joint

 8   Proposed Jury Instructions were the same given in the Court’s Final Instructions in Wilmotte /

 9   Skyllingstad save for an instruction regarding publicity during trial which the parties in this case
10   have jointly proposed. 9th. Cir. Model Civil Jury Instruction No. 1.16.
11
                  2. Parties’ Joint Disputed Jury Instructions
12
                  With respect to the Joint Disputed Jury Instructions3, Proposed Instructions Nos. 20
13
     through 29 are not pertinent in the present compensatory damages trial as they pertain to
14

15   Plaintiff’s claim under the Washington Consumer Protection Act. Plaintiff also withdraws

16   Proposed Instructions Nos. 1 through 4 and 6 through 11. Additionally, Plaintiff indicated to

17   the Court in her Supplemental Jury Instruction4 that she has withdrawn her claim for future
18
     economic damages and therefore withdraws Proposed Instructions Nos. 15 and 17.
19

20

21

22

23
     1
24     Dkt. 58.
     2
       Dkt. 119.
25   3
       Dkt. 57.
     4
26     Dkt. 78.
         PLAINTIFF’S MEMORANDUM REGARDING DR.
         AMIR MATITYAHU’S OPINIONS ON OBSTETRIC
         ISSUES                                                                   A Professional Limited Liability Company

                                                                           911 Pacific Avenue, Suite 200
         3:18-cv-05106-BHS                                                      Tacoma, WA 98402
                                                                      Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                                   www.pcvalaw.com
         1 of 4
                  Case 3:18-cv-05106-BHS Document 95 Filed 11/11/19 Page 3 of 7



 1                What remains at issue regarding jury instructions are the Parties’ Disputed Jury
 2   Instructions Nos. 5, 12, 13, 14, and 19, as well as the Plaintiff’s Supplemental Jury Instruction
 3
     filed on November 4, 20195.
 4
                  Regarding Plaintiff’s Proposed Instructions Nos. 12, 13, and 14, these are the jury
 5
     instructions pertaining to admitted liability. Plaintiff acknowledges that the Court did not
 6

 7
     provide these instructions in the Court’s Final Instructions to the Jury in Wilmotte / Skyllingstad

 8   but rather inserted the following sentence into the damages instruction: “Amtrak has admitted

 9   that it is liable for all damages caused by the derailment.” Plaintiff defers to the Court whether
10   it sees fit to use the admitted liability instructions based on the WPIs (Instructions Nos. 12, 13,
11
     and 14) or inserting the same language from the Wilmotte / Skyllingstad damages instruction.
12
                  Plaintiff’s Proposed Instruction 19 is a mortality table instruction. This instruction was
13
     given in the Court’s Final Jury Instructions in Wilmotte / Skyllingstad and Plaintiff respectfully
14

15   requests that the same instruction be given here.

16                Defendant’s Proposed Instruction No. 5 is not a pattern jury instruction nor do the cases

17   Defendant cites to as authorities affirmatively state that such a jury instruction is required. The
18
     instruction also unnecessarily reiterates the burden of proof instruction which is already jointly
19
     proposed by the parties and based on the Ninth Circuit Model Instruction No. 1.6. Moreover,
20
     none of the cited authorities have anything to do with the jury instructions regarding future
21
     medical risks. Hausman v. Holland America Line-USA6 stands for the principle that medical
22

23

24
     5
      Id.
25   6
      Hausman v. Holland America Line-USA, No. 13CV00937-CJR, 2015 WL 9839747 (W.D.
26   Wash. Aug. 21, 2015).
         PLAINTIFF’S MEMORANDUM REGARDING DR.
         AMIR MATITYAHU’S OPINIONS ON OBSTETRIC
         ISSUES                                                                   A Professional Limited Liability Company

                                                                           911 Pacific Avenue, Suite 200
         3:18-cv-05106-BHS                                                      Tacoma, WA 98402
                                                                      Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                                   www.pcvalaw.com
         2 of 4
                  Case 3:18-cv-05106-BHS Document 95 Filed 11/11/19 Page 4 of 7



 1   testimony used to show causation must be offered on a more probable than not basis. The case
 2   does not support the jury instruction that “any such future medical risk [must be] proven through
 3
     medical expert testimony by a preponderance of the evidence.” Luttrell v. Novartis Pharm.
 4
     Corp.7 and McLaughlin v. Cooke8 reiterate this standard for medical expert testimony. The
 5
     limiting instruction proposed in Defendant’s Proposed Instruction No. 5 is not required by the
 6

 7
     cited authorities and has more of a tendency to confuse the jury than to be helpful.

 8                3. Plaintiff’s Supplemental Jury Instruction

 9                Lastly, Plaintiff proposes her Supplemental Damages instruction which includes a
10   damage element for the fear of present and future health problems, including the reasonable
11
     fear of an increased risk of injury. Regarding her fear of future health problems, Ms. Garza
12
     testified as follows:
13
                  “I have been told by doctors that it could cause me discomfort, and I could, like
14                -- they said – what was the word? Arthritis. They said I could develop arthritis,
15                which is something you also don't want to hear when you are 18, that you could
                  get arthritis and have that be something you have to worry about.”
16
     Verbatim Report of Proceedings, November 8, 2019 at 95:2-7. Given this testimony, the
17
     proposed damages element is appropriate. Wilson v. Key Tronic Corp., 40 Wash. App. 802,
18

19   810, 701 P.2d 518, 524 (1985) (“Fears of present and future health problems [ . . . ] are not

20   remote and fanciful, but rather are reasonable and therefore compensable.”); Sorenson v.

21   Raymark Indus., Inc., 51 Wash. App. 954, 958, 756 P.2d 740, 742 (1988) (“Our courts long
22
     have recognized that a plaintiff may recover for anxiety, arising from a current reasonable fear
23

24
     7
       Luttrell v. Novartis Pharm. Corp., 894 F. Supp. 2d 1324, 1340 (E.D. Wash. 2012), aff’d, 555
25   F. App’x 710 (9th Cir. 2014).
     8
26     McLaughlin v. Cooke, 112 Wash.2d 829, 836, 774 P.2d 1171 (1989).
         PLAINTIFF’S MEMORANDUM REGARDING DR.
         AMIR MATITYAHU’S OPINIONS ON OBSTETRIC
         ISSUES                                                                   A Professional Limited Liability Company

                                                                           911 Pacific Avenue, Suite 200
         3:18-cv-05106-BHS                                                      Tacoma, WA 98402
                                                                      Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                                   www.pcvalaw.com
         3 of 4
               Case 3:18-cv-05106-BHS Document 95 Filed 11/11/19 Page 5 of 7



 1   of future injury or illness, and resulting from an injury caused by the defendant”); see Elliott v.
 2   Arrowsmith, 149 Wash. 631, 633, 272 P. 32 (1928).
 3
               Lastly, Plaintiff also submitted with her supplemental jury instruction a revised verdict
 4
     form which has one line for past and future non-economic damages. This verdict form conforms
 5
     to the verdict form in Wilmotte / Skyllingstad as to non-economic damages. Plaintiff therefore
 6

 7
     requests the same verdict form for non-economic damages be given here.

 8             DATED: November 11th, 2019.
 9
                                             PFAU COCHRAN VERTETIS AMALA PLLC
10

11                                           By:     /s/ Darrell L. Cochran
                                             Darrell L. Cochran, WSBA No. 22851
12                                           Thomas B. Vertetis, WSBA No. 29805
                                             Kevin M. Hastings, WSBA No. 42316
13
                                             Christopher E. Love, WSBA No. 42832
14                                           Andrew S. Ulmer, WSBA No. 51227
                                             PFAU COCHRAN VERTETIS AMALA PLLC
15                                           911 Pacific Avenue, Suite 200
                                             Tacoma, WA 98402
16                                           Telephone: (253) 777-0799
                                             Facsimile: (253) 627-0654
17
                                             darrell@pcvalaw.com
18                                           tom@pcvalaw.com
                                             kevin@pcvalaw.com
19                                           chris@pcvalaw.com
                                             aulmer@pcvalaw.com
20

21

22

23

24

25

26
      PLAINTIFF’S MEMORANDUM REGARDING DR.
      AMIR MATITYAHU’S OPINIONS ON OBSTETRIC
      ISSUES                                                                   A Professional Limited Liability Company

                                                                        911 Pacific Avenue, Suite 200
      3:18-cv-05106-BHS                                                      Tacoma, WA 98402
                                                                   Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                                www.pcvalaw.com
      4 of 4
             Case 3:18-cv-05106-BHS Document 95 Filed 11/11/19 Page 6 of 7



 1                                    CERTIFICATE OF SERVICE
 2          I, Sarah Awes, hereby declare under penalty of perjury under the laws of the State of
 3   Washington that that I am employed at Pfau Cochran Vertetis Amala, PLLC, and that on the

 4   below date I caused to be served the foregoing document on:

 5
            Tim Wackerbarth
 6          Andrew Yates
            Warren Babb
 7          Lane Powell, PC
            1420 Fifth Ave. Ste. 4200
 8          PO Box 91302
            Seattle, WA 98111-9402
 9
            Attorneys for Defendant
10
            Mark S. Landman, Pro Hac Vice
11          John A. Bonventre, Pro Hac Vice
            Landman Corsi Ballaine & Ford, PC
12          120 Broadway, 13th Floor
            New York, NY 10271
13
            Attorneys for Defendant
14
            Kim Putnam
15          Kathryn N. Potvin
            Dustin Dailey
16          Putnam Lieb Potvin
            907 Legion Way SE
17          Olympia, WA 98501

18          Attorneys for Plaintiff

19

20          ( ) Via U.S. Mail
            ( ) Via Facsimile
21          (X) ECF
            ( ) Via Email
22

23

24

25

26
      PLAINTIFF’S MEMORANDUM REGARDING DR.
      AMIR MATITYAHU’S OPINIONS ON OBSTETRIC                             A Professional Limited Liability Company
      ISSUES
                                                                   911 Pacific Avenue, Suite 200
                                                                        Tacoma, WA 98402
      Page 5 | 3:18-cv-05106-BHS                             Phone: (253) 777-0799 Facsimile: (253) 627-0654
            Case 3:18-cv-05106-BHS Document 95 Filed 11/11/19 Page 7 of 7



 1         DATED this 11th day of November, 2019.

 2

 3

 4
                                                    /s/_Sarah Awes________________
 5
                                                    Sarah Awes
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFF’S MEMORANDUM REGARDING DR.
     AMIR MATITYAHU’S OPINIONS ON OBSTETRIC                          A Professional Limited Liability Company
     ISSUES
                                                              911 Pacific Avenue, Suite 200
                                                                   Tacoma, WA 98402
     Page 6 | 3:18-cv-05106-BHS                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
